Citation Nr: 1338297	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  08-05 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a skin rash of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to April 1972, including service in the Republic of Vietnam from July 1971 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in June 2009.  A transcript is of record. 

This claim was previously before the Board in November 2009 and December 2011, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.


FINDINGS OF FACT

The Veteran's skin disability of the feet had its onset in service.


CONCLUSION OF LAW

Tinea pedis with onychomycosis was incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for tinea pedis with onychomycosis, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The service treatment records show that in November 1970 the Veteran was diagnosed with posttraumatic foot pain after having previously injured himself during basic training and then reinjuring himself playing basketball the day before.  At the March 1972 separation examination the Veteran's feet were noted to be abnormal but no further detail was provided, and his skin was noted to be normal.  On a May 1972 medical history report the Veteran indicated that he had never had foot trouble or skin diseases.

At January 2006 VA treatment the Veteran complained of a rash near his ankles that he had had for several years.  On examination there were hyperpigmented patches on the lateral and medial ankles, and the interdigital webs of the feet had some scaling and erythema.  The Veteran was diagnosed with tinea pedis with onychomycosis that was probably chronic.  He was to start using Lamisil.  At April 2006 VA treatment the Veteran reported improvement when on Lamisil but recurrence when not on it.  In August 2007 the Veteran complained of skin itchiness and a lesion on the inner ankles for three weeks.  The treatment providers did not provide any opinion on etiology.  At September 2008 VA primary care treatment the Veteran's feet were clear.

The Veteran testified at the June 2009 Board hearing that his feet were irritated a lot when he was in Vietnam and that he was given talcum powder.  He was first treated for his skin about three years after military service.  He testified that he has had chronic skin problems affecting his feet since service.

The Veteran had a VA examination in February 2012 at which he reported being treated in 2005 for black toenails with oral Lamisil.  His toenails then cleared up after a few months.  The examiner wrote that the Veteran did not suffer from this during military service.  On examination the examiner felt that less than five percent of the total body area was affected by infections of the skin, and the only current skin condition was intertrigo-maceration and erythema in the skin folds of the gluteal cleft.  The examiner felt that it was less likely as not that the skin rash of the feet was incurred in or caused by the claimed in-service injury, event or illness.  The Veteran did not currently have tinea pedis and that the examiner did not feel that he had suffered from it during military service.  Further, the onychomycosis that the Veteran was treated for in 2005 was unrelated to military service.  The examiner also did not feel that the skin condition of the feet was related to or aggravated by the Veteran's service-connected posttraumatic stress disorder.

The Veteran is competent to report that his feet were irritated during service and that his toenails turned black.  In addition, the Board finds his account credible.  In light of the diagnoses of tinea pedis and onychomycosis, the Board finds that service connection is warranted for these conditions.  Jandreau. 


ORDER

Service connection for tinea pedis with onychomycosis is granted.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


